EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Bilotta on 
March 5, 2021.

	Claim 16 has been amended as follows:
	in claim 16, on line 12, between “cause” and “plurality”, “the” is deleted and -- a -- is inserted in its place.

	Claim 21 has been amended as follows:
	in claim 21, on line 6, between “a” and “downwash”, “substantially single-stream” is deleted and -- multi-stream -- is inserted in its place; and
	in claim 21, on line 14, between “cause” and “plurality”, “the” is deleted and -- a -- is inserted in its place.








EXAMINER’S COMMENT
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Strauss et al. (US-2020/0031458-A1) discloses an unmanned aerial vehicle with vibration management. Each airfoil is designed to pivot around the axis of the respective arm in order to adjust an angle of incidence of the respective airfoil relative to the fuselage (paragraph [0034] and FIG. 4A).
Stepniewski, Rotary-Wing Aerodynamics, 2017, Dover Publications, p. 122-125, discusses downwash distribution along the rotor disc chord.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667